Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1, 5-10 and 12-15 are all the claims.
2.	Claim 4 is canceled and Claims 1, 5 and 12 are amended in the Response of 4/30/2021.
3.	 Claim 1 is amended by Examiner’s Amendment set forth below.
4.	Claims 1, 5-10 and 12-15 are all the claims under examination.

Information Disclosure Statement
5.	The IDS of 4/30/2021 has been considered and entered. The initialed, signed and dated 1449 form is attached hereto.

Withdrawal of Rejections
Claim Rejections - 35 USC § 102
6.	The rejection of Claim(s) 1 under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Arulanantham et al (US 20130266567; filed 12/1/2011) is withdrawn. Applicants have amended the claim to avoid it from encompassing directly and with 100% identify to SEQ ID NO: 1 as taught by Arulanantham. Specific CDR1-CDR3 domains for the anti-serum albumin single variable domains having specified variation in residues 11, 89, 110 and/or 112 is not anticipated by the reference disclosure.
	
Claim Rejections - 35 USC § 112(a)
Written Description
7.	The rejection of Claims 1, 5-9, and 14-15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn. Applicants have amended the claims to delete the variants falling under the limitation for “at least 95% sequence identity” as regards the sequence of SEQ ID NO: 1. The claims now recite specific CDR1-CDR3 domains for the anti-serum albumin single variable domains having specified variation in residues 11, 89, 110 and/or 112.

EXAMINER’S AMENDMENT
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Curtis Powell on 6/3/2021.
The application has been amended as follows: 
1. (Currently amended) An immunoglobulin single variable domain that binds to serum albumin, comprising: 
- a CDR1 

- a CDR3 
- an amino acid residue L or V at position 11; and 
- an amino acid residue T, V or L at position 89; and 
- an amino acid residue T, K or Q at position 110; and 
- an amino acid residue S, K or Q at position 112; 
such that (i) position 89 is T; or (ii) position 89 is L and position 11 is V; or (iii) position 89 is L and position 110 is K or Q; or (iv) position 89 is L and position 112 is K or Q; or (v) position 89 is L and position 11 is V and position 110 is K or Q; or (vi) position 89 is L and position 11 is V and position 112 is K or Q; or (vii) position 11 is V and position 110 is K or Q; or (viii) position 11 is V and position 112 is K or Q, and wherein the positions are according to Kabat numbering.

REASONS FOR ALLOWANCE
9.	The following is an examiner’s statement of reasons for allowance: 
	(a) Applicants have amended Claim 1 and the dependent claims thereof to avoid it from encompassing directly and with 100% identify the sequence of SEQ ID NO: 1 as taught by Arulanantham. Specific CDR1-CDR3 domains for the anti-serum albumin single variable domains having specified variation in residues 11, 89, 110 and/or 112 is not anticipated by the reference disclosure nor in other art searches.


	(b) The IDS of 4/30/2021 does not contain patent or non-patent references that read on, encompass or render obvious the instant claimed single variable domains.
	(c) Claim 1 is amended to clarify the meaning of the phrase “according to Abm” by deleting the parentheses which otherwise render the claim indefinite.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
  
Conclusion
10.	Claims 1, 5-10 and 12-15 are in condition for allowance. 
11.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643